Shaw, C. J.
No title is shown by the defendant to the note relied upon as a set-off. Wingate, though he put his name on the back of the note, was still a promisor to Chandler & *254Maine, as settled in Hunt v. Adams, 5 Mass. 358, and 6 Mass. 519. The note was therefore extinguished, by payment by a promisor, who could not again put it in circulation as against a co-promisor. The only right that Wingate derived, or could derive, from the payment thus made by him as surety and co-promisor, was to claim the amount of Pray for money paid at his request, and for his use, and that right was not negotiable. Exceptions overruled